ORDER
Petitioner, Albert J. Huddleston, was suspended by this Court, from the practice of law for one year and one day, in an opinion dated March 2, 1992. In re Huddleston, 595 So.2d 1141 (La.1992). Pursuant to Louisiana Supreme Court Rule XIX § 24, he seeks reinstatement.
Upon consideration of the record herein, the findings and recommendations of the Disciplinary Board, and the “Joint Stipulation Relative To Conditional Reinstatement” signed by Petitioner, his attorney, and Disciplinary Counsel, it is the decision of this Court that the recommendations of the Disciplinary Board be followed.
Accordingly, it is ordered that Albert J. Huddleston be and he is hereby reinstated to the practice of law in the state of Louisiana effective this date, such reinstatement by virtue of the Joint Stipulation “conditioned upon his making restitution” hereafter on the terms, in the manner and consistent with all provisions of the Joint Stipulation and the Disciplinary Board’s recommendations.
/s/ Pascal F. Calogero, Jr. Pascal F. Calogero, Jr., Chief Justice
HALL, J., not on panel.